Filed 12/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 229







State of North Dakota, 		Plaintiff and Appellee



v.



Soran Kareen Kaka, 		Defendant and Appellant







No. 20130158







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Julie Ann Lawyer (on brief), Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee.



Kent Morrow (on brief), 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.

State v. Kaka

No. 20130158



Per Curiam.

[¶1]	
Soran Kareen Kaka appeals from a district court judgment of conviction after a jury trial for burglary and theft of property.  Kaka argues the district court erred when it denied his motion to suppress evidence, asserting the search warrant authorizing the GPS tracking device to be attached to the vehicle was issued without sufficient probable cause. 

[¶2]	We summarily affirm under N.D.R.App.P. 35.1(a)(3). 

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom